Johnston, J.
This action was brought by L. V. Harkness against W. H. Drew and B. J. Newman to-recover upon a promissory note for $2,000, dated December 20, 1888, and which was due one year after-date. After the trial was instituted, Newman died, and the cause was revived in the name of the administrator. The trial resulted in favor of the plaintiff below, and judgment was awarded against W. H. Drew and the estate of B. J. Newman in the sum of $2,900. H. A. Longwell, as administrator of the estate of B. J. Newman, complains of the judgment and attempts to bring the case here for review.
The sufficiency of the record is challenged by the defendant in error. It purports to be a case-made, and is so designated by the District Judge who signs the same. It is not attested by the Clerk of the Court' nor is the seal of the District Court attached. Indeed, it- appears that the Judge did not order the case to be-*304attested, but, instead, directed the Clerk of the Court to file and seal the same.
The case not being authenticated as the statute requires, it cannot be reviewed in this Court, and the proceeding will, therefore, be dismissed.
All the Justices concurring.